Christopher R. Kiger, Raleigh.
Sandra Giannone Ezell.
Tobias S. Hampson, Raleigh.
Richard J. Keshian, Winston-Salem.
Richard D. Dietz, Raleigh.
Stephen J. Darmody, Miami, for National Association of Manufacturers, et al.
Andrew H. Erteschik, Raleigh, for NC Assoc. of Defense Attorneys and NC Chamber.
Burley B. Mitchell, Jr., Raleigh, for Product Liability Advisory Council.
William F. Womble, Jr., Winston-Salem, for Product Liability Advisory Council.
James R. Morgan, Jr., Winston-Salem.
John Edward Pueschel, Winston-Salem.
Steven B. Epstein, Raleigh, for N.C. Association of Defense Attorneys and the N.C. Chamber.
Hugh F. Young, Jr., for Product Liability Advisory Council.
Dan J. McLamb, Raleigh, for National Assoc. of Manufacturers, et. al.
I. Beverly Lake, Jr., Raleigh, for Former N.C. Legislators H. Parks Helms, et. al.
Kirk G. Warner, Raleigh, for Ford Motor Company.
Robert L. Wise, for Ford Motor Company.
Adam Charnes, Winston-Salem, for Ford Motor Company.
Opinion
The following order has been entered on the motion filed on the 3rd of August 2010 by the National Association of Manufacturers, Chamber of Commerce of the United States of America, American Tort Reform Association, *190and Property Casualty Insurers Association of America to Admit Cary Silverman Pro Hac Vice:
"Motion Dismissed by order of the Court in conference, this the 10th of March 2011."